DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-19 have been examined in this application.  This communication is the first action on the merits.  As of the date of this communication, no Information Disclosure Statement (IDS) filed in this case.
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  “than” in line 13 should be “then.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  These claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims set forth “delineation tokens” and other than being mentioned in the original specification they are not described in further detail as to what these “delineation tokens” details and how they are distinct from the “tokens” which are mentioned in the specification.  This term is sparsely mentioned in the prior art.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, 11-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims use syntax and grammatical styles similar to what is normally used for 
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?	
Yes.  Claims 1-9 are directed towards a method (process); while Claims 10-18 are directed towards a system (machine); while Claim 19 is directed towards a non-transitory computer-readable storage medium (article of manufacture).  
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  But for the computer components, the claims as a whole recite a method of organizing human activity.  The claims are directed to providing medical advice to a user in real time based on a medical triage conversation.  This type of method of organizing a human activity is similar to a commercial interaction such as a legal obligation (i.e. patent and health care provider relationship).  Furthermore, it is noted that the claim limitations performed by the technological components are recited at a high level of generality and amount to mere data gathering, performing repetitive calculations and then displaying results of these calculations and generating output/communications based on predetermined criteria after performing these repetitive calculations.  The technological components are merely performing standard data processing functions.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.  The claims as a whole merely use a computer as a tool to perform the abstract idea.  The technological components are recited at a high level of generality and perform the well-understood, routine and conventional computer functions of gathering data (i.e. creating a health profile); receiving data (i.e. receiving a user enquiry), tokenizing the enquiry (i.e. performing repetitive calculations by a simple translation of data from one format to another), converting the tokens (i.e. performing repetitive calculations by a simple translation of data from one format to another), mapping the enquiry to similar wording on a graph (i.e. performing repetitive calculations), selecting relevant answers (i.e. performing repetitive calculations) and displaying the answers based upon performing these repetitive calculation steps (i.e. outputting) .  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no claimed improvement to the functioning of the computer or technology.   The communication device (104) and the medical assistant system (206, 306) set forth in the specification are generic computing components.  
Step Two B: Does the Claim Provide an Inventive Concept
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Additionally, gathering data, receiving data, performing repetitive calculations using the data and outputting/displaying the result of these repetitive calculations are insignificant extra-solution activity and well understood, routine and convention. See MPEP 2106.05(d); see also, Symantec, 838 F. 3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Gr. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) {computer receives and sends information over a network).
The claimed mathematical operations are in the category of performing repetitive calculations, which have been recognized as well-understood, routine, conventional activity. See Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).
Dependent Claims
Dependent claims 2-6 and 11-15, are merely further defining the abstract idea by providing field of use limitations and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount of significantly more than the abstract idea.
	Dependent claims 7 and 16 use delineation tokens but this appears to be a version of performing repetitive calculations using standard computing techniques of data encryption and transformation.
	Dependent Claims 8-9 and 17-18 are performing the standard computing functions of gathering data and updating a database by storing this data and using the gathered date to repeat the repetitive  calculations.  Claims 8 and 17 use an artificial intelligence algorithm but the algorithm is not specified and the graph could be created outside the system on pen and paper.  The artificial intelligence algorithm does not improve the system (e.g. the system components are not reconfigured based on running the artificial intelligence algorithm.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-15 and 17-19 rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0218126 to Salazar in view of US Patent Number 10,692,484 to Merritt OR, alternatively, as being unpatentable over US Patent Application Publication 2018/0218126 to Salazar in view of US Patent Application Publication 2010/0250286 to Glimp in further view of US Patent Number 10,692,484 to Merritt.
(A)	As per claim 1, Salazar teaches a computer-implemented method for providing medical advice to a user in real time based on medical triage conversation, the computer-implemented method comprising:
creating, at a medical assistant system with a processor, a health profile of the user based on past records and data entered by the user (Salazar: Section [0019]);
receiving, at the medical assistant system with a processor, a user enquiry from a communication device (Salazar: Section [0033]);
tokenizing, at the medical assistant system with the processor, the user enquiry into tokens, wherein the tokenization is done to convert text string of the user enquiry into the tokens, wherein the tokenization is done in real-time (Salazar: Sections [0003], [0004], [0022], [0023]; [0032]-[0034] and [0042]);
mapping, at the medical assistant system with the processor, graph of the user enquiry created from the word embedding with graph in a corpus of medical triage conversation, wherein the mapping is done to identify similar word embedding of the user enquiry in the corpus of medical training dataset related to the user embedding (Salazar: Sections [0038], [0041], [0045] and [0054]);
selecting, at the medical assistant system with the processor, the one or more relevant answers for the user enquiry based on mapping and the health profile of the user, wherein the one or more relevant answers are correct for the user enquiry being selected from the corpus of medical triage conversation, wherein the one or more relevant answers selected comply with one or more protocols from the user enquiry (Sections [0038], [0041], [0045] and [0054]); and
(Note:  This above “selecting” step is alternatively taught by Glimp (Sections [0092], [0093] and [0148]-[0149]).  At the time the invention disclosed in the instant application was filed, it would have been obvious for one of ordinary skill in the art to have supplemented the knowledge graph (250) taught in Salazar with the information set forth in these above cited sections of Glimp with the motivation of having a means of such that a nurse answering triage calls would have a means of providing information to patients so that their symptoms would improve, as recited in Glimp (Glimp: Section [0010]).
displaying, at the medical assistant system with the processor, the one or more relevant answers for the user enquiry based on the selection of the one or more relevant answers, wherein the one or more relevant answers are displayed in real time on the communication device (Sections [0042], [0045] and [0046]).
Salazar does not teach the following feature which is taught by Merritt (Merritt: Col. 11, Ln. 35-Ln. 63 and Col. 13, Ln. 60-Col. 14, Ln. 12):
converting, at the medical assistant system with the processor, the tokens into word embedding, wherein the conversion is done by converting tokens into one-hot vector representation which is then fed to a recurrent neural network and tanh is applied in real time, wherein the conversion is done to achieve the user embedding of the user enquiry.
At the time the invention set forth in the instant application was filed, it would have been obvious for one of ordinary skill in the art to have modified the tokenization means in the medical triage assistance system of Salazar (Salazar: Section [0034]) such that the tokens would be converted into word embedding, wherein the conversion is done by converting tokens into one-hot vector representation which is then fed to a recurrent neural network, which is also taught in Merritt (Merritt: Col. 13, Ln. 60-Col. 14, Ln. 12)  and tanh is applied in real time, as taught in Merritt with the motivation of having a means of improving human-computer interactions in a speech recognition or natural language environment, as suggested in Merritt (Merritt: Col. 1, Ln. 1-20 and Col. 7, Ln. 10-18).
(B)	As per claim 2, in Salazar the corpus of medical triage conversation comprises a plurality of question-answer pairs and a plurality of medical questions and a plurality of medical conversations (Salazar: Section [0021]).  Salazar does not explicitly disclose the following: a plurality of medical articles, wherein the corpus of the medical triage conversation is created from one or more sources, wherein the one or more sources comprises medical literature, textbooks, online databases, journal articles, graphics, podcasts, videos, animation and medical data warehouses.  The Office takes the position that this is an obvious embodiment over the teachings of Salazar and, at the time the invention disclosed in the instant specification was filed, it would have been obvious for one of ordinary skill in the art to modify the medical triage system of Salazar to comprise this corpus drawn from the above mentioned data sources in order to increase the comprehensive of the advice that is provided to patients by medical professionals.
(C)	As per claim 3, in Salazar the past record comprises medical record, prescription, medical history, medical policy detail, heredity disease, user allergies and infections, wherein the past records is collected from one or  more third party databases (Salazar: Section [0019]).  Note: In Salazar it is not explicitly recited that that past records are collected from third party databases but the Office takes the position that this could be an obvious embodiment of Salazar and the motivation for making this modification would so that the administer of the medical triage assistance system does not have to maintain large medical databases.
(D)	As per claim 4, in Salazar the one or more medical protocols comprise rules, regulations and guidelines to provide guidance to the user (Salazar: Sections [0018], [0024], [0025], [0026], [0031], [0045], [0046] and [0047]).
(E)	As per claim 5, in Salazar wherein the selection of the one or more relevant answers for the user enquiry is done based on confidence level of each of the one or more relevant answers (Salazar: Sections [0040] and [0045]).
(F)	As per claim 6, in Salazar the health profile of the user comprises name, age, demographic information, medical record, prescription, hereditary disease, allergies, infections, blood group, hemoglobin level, number of platelets and common symptoms (Salazar: Section [0019]).
(G)	As per claim 8, Salazar further comprises creating, at the medical assistant system with the processor, the graph of the user enquiry based on the conversion of the user enquiry into the word embedding, wherein the graph is created in real time using an artificial intelligence algorithm (Salazar: Sections [0027], [0028], [0043] and [0054]).
(H)	As per claim 9, Salazar further comprises updating, at the medical assistance system the processor, the user enquiry after receiving the updated user enquiry from the user based on selection from the one or more relevant answers displayed to the user, wherein the updating is done in real time (Salazar: Section [0042]).
(I)	As per claims 10-15 and 17-19, these claims are substantially similar to Claims 1-6 and 8-9 and are, therefore, rejected in the same manner as these claims, which is set forth above.  
	13.	Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Salazar in view of Merritt, as applied to Claims 1 and 10, above, respectively, and in further view of WO 02/095511 to James.  
	(A)	As per claim 7, the combined teachings of Salazar in view of Merritt do not teach that the tokenization process of Salazar inserts delineation tokens into context and utterances present in the user enquiry, wherein the insertion of the delineation tokens is done to distinguish one or more relevant answers and the user enquiry, however, this feature is taught in James (Page 12, 2nd paragraph).  At the time the invention disclosed in the instant specification was filed, it would have been obvious for one of ordinary skill in the art to have applied these delineation tokens in the combined tokenization process of Salazar in view of Merritt with the motivation of having a means of improving data trafficking in accordance with a selected one of a plurality of protocols, as recited in James (James: Page 2, 3rd full paragraph—also last paragraph).
	(B)	As per claim 16, this claim is substantially similar to Claim 7 and is therefore rejected in the same manner as Claim 7, which is set forth immediately above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Numbers 2010/0250286, 20130246049, 20180121601; WO 2018/175400 are directed towards automation systems for use in a medical triage environment. 
US Patent Application 2020/0097814 is a publication of an application belonging to the instant applicant.  
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivek Koppikar, whose telephone number is (571) 272-5109.  The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached at (571) 272-6805.  The fax telephone number for this group is (571) 273-8300 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/Vivek D Koppikar/
Primary Examiner, Art Unit 3626
August 5, 2021